DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Double Patenting
A terminal disclaimer was filed. The Double Patenting Rejection has been withdrawn. 

Claim Rejections - 35 USC § 112
Claims 1, 3, 11-12, 16, 20, 22, 30-31 & 35 were amended. The rejection under 35 USC § 112(b) has been withdrawn. 

Claim Rejections - 35 USC § 102
Applicant's arguments with respect to the rejection of claims 1, 20 & 39 under 35 § 102 have been fully considered but they are not persuasive. 
The applicant argued that Padmanabhan does not create a database on the distributed ledger, record information about the database on the distributed ledger, and enable querying of the database on the distributed ledger by a smart contract as disclosed and claimed in the present application. (REMARKS, Page 14).
The examiner respectfully disagrees.
PADMANABHAN teaches a system and program to perform a method of querying for a distributed ledger platform that implements a distributed ledger including transaction data. The method as taught in PADMANABHAN reads on claims 1 as shown below.

CLAIM 1 
A method of querying a distributed ledger platform that implements a distributed ledger including transaction data, comprising: 




creating, using at least one processor of the distributed ledger platform, a database on the distributed ledger and recording information about the database on the distributed ledger; 


receiving, using the at least one processor, a relational database management query from a smart contract; 
converting, using the at least one processor, a received relational database management query into a distributed ledger transaction that may be processed by the database on the distributed ledger; 
executing, using the at least one processor, the distributed ledger transaction on the distributed ledger to generate a transaction result; and 
returning, using the at least one processor, the transaction result to the smart contract.

PADMANABHAN et al.
A method of querying a distributed ledger platform that implements a distributed ledger including transaction data (PADMANABHAN, FIG. 15), wherein a processor of the blockchain platform is used to execute the method (PADMANABHAN, ¶ 0038) comprising: 
blockchain 1440 is created in blockchain system as shown in FIG. 14 (PADMANABHAN, ¶ 0057) and blockchain transaction data are recorded in the blockchain system (PADMANABHAN, ¶ 0057);
a structured query 1406 is received from a Virtual Chain Interface 1405 (PADMANABHAN, ¶ 0310); 
the received structured query is converted into native blockchain transaction 1445 and transacted onto the blockchain 1440 in the blockchain system as shown in FIG. 14 (PADMANABHAN, ¶ 0311); 
the native blockchain transaction 1445 is transacted onto the blockchain 1440 of the blockchain system to generate a transaction result 1446 (PADMANABHAN, FIG. 14 & ¶ 0311); and 
the transaction result 1446 is returned to the Virtual Chain Interface 1405 (PADMANABHAN, FIG. 14 & ¶ 0311).


The examiner respectfully points out that the creation of blockchain 1440 in blockchain system as shown in FIG. 14 (PADMANABHAN, ¶ 0057) is considered as being equivalent to the step of creating, using at least one processor of the distributed ledger platform, a database on the distributed ledger, wherein the blockchain transaction data recorded in the blockchain system (PADMANABHAN, ¶ 0057) is considered as being equivalent to limitation recording information about the database on the distributed ledger, and Virtual Chain Interface 1405 is considered as being equivalent to the recited a smart contract.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., enable querying of the database on the distributed ledger by a smart contract… In the recited system and method, the relational schema and other characteristics that organize and govern a database are stored on the distributed ledger, along with the data itself… Padmanabhan also does not disclose the governing rules as to how a generalized DBMS may become enforceable by a distributed ledger network… Nothing in the discussions of the Virtual Chain Interface by Padmanabhan at paragraphs [0305]-[0362] provides any indication of a connection of this chain to a wider blockchain network… Padmanabhan never discloses that these nodes are part of wider distributed networks. If there is no network of nodes, then Padmanabhan cannot provide a database on a distributed ledger as claimed…) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant's arguments with respect to the rejection of claims 9-10, 12-16, 28-29, 31-35 under 35 § 102 have been fully considered but they are not persuasive. Claims 9-10, 12-16, 28-29, 31-35 are unpatentable for at least the reasons as noted with regard to claims 1, 20 & 39.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-8, 11, 15-20, 22-27, 30 & 36-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PADMANABHAN et al. [US 2019/0238525 A1], hereinafter referred to as PADMANABHAN.

Regarding claims 1, 20 & 39, PADMANABHAN teaches a system and program to perform a method of querying for a distributed ledger platform that implements a distributed ledger including transaction data. The method as taught in PADMANABHAN reads on claims 1, 20 & 39 as shown below.

CLAIMS 1 & 39
A method of querying a distributed ledger platform that implements a distributed ledger including transaction data, comprising: 




creating, using at least one processor of the distributed ledger platform, a database on the distributed ledger and recording information about the database on the distributed ledger; 


receiving, using the at least one processor, a relational database management query from a smart contract; 
converting, using the at least one processor, the received relational database management query into a distributed ledger transaction that may be processed by the database on the distributed ledger; 
executing, using the at least one processor, the distributed ledger transaction on the distributed ledger to generate a transaction result; and 

returning, using the at least one processor, the transaction result to the smart contract.


CLAIM 20
A system comprising: 

a smart contract; 

a distributed ledger platform that implements a distributed ledger including transaction data; 



a database on the distributed ledger; and 


at least one processor that executes instructions to implement a relational data management and organization system that performs operations comprising: 
recording information about the database on the distributed ledger; 

receiving a relational database management query from the smart contract;

converting the received relational database management query into a distributed ledger transaction that may be processed by the database on the distributed ledger; 


executing the distributed ledger transaction on the distributed ledger to generate a transaction result; and 


returning the transaction result to the smart contract.

PADMANABHAN et al.
A method of querying a distributed ledger platform that implements a distributed ledger including transaction data (PADMANABHAN, FIG. 15), wherein a processor of the blockchain platform is used to execute the method (PADMANABHAN, ¶ 0038) comprising: 
blockchain 1440 is created in blockchain system as shown in FIG. 14 (PADMANABHAN, ¶ 0057) and blockchain transaction data are recorded in the blockchain system (PADMANABHAN, ¶ 0057);
a structured query 1406 is received from a Virtual Chain Interface 1405 (PADMANABHAN, ¶ 0310); 
the received structured query is converted into native blockchain transaction 1445 and transacted onto the blockchain 1440 in the blockchain system as shown in FIG. 14 (PADMANABHAN, ¶ 0311); 
the native blockchain transaction 1445 is transacted onto the blockchain 1440 of the blockchain system to generate a transaction result 1446 (PADMANABHAN, FIG. 14 & ¶ 0311); and 
the transaction result 1446 is returned to the Virtual Chain Interface 1405 (PADMANABHAN, FIG. 14 & ¶ 0311).


A system (PADMANABHAN, FIG. 14) comprising:
a Virtual Chain Interface 1405 (PADMANABHAN, ¶ 0310);
distributed ledger platform as in FIG. 14 that implement a distributed ledger (PADMANABHAN, ¶ 0058) including transaction data (PADMANABHAN, ¶¶ 0305[Wingdings font/0xE0]0311);
blockchain 1440 on the distributed ledger as shown in FIG. 14 (PADMANABHAN, ¶¶ 0056[Wingdings font/0xE0]0058);
processor executes instructions (PADMANABHAN, ¶ 0041) to implement a database system 130 (PADMANABHAN, ¶ 0047) that performs operations comprising:
transaction data about the blockchain are recorded on the distributed ledger (PADMANABHAN, ¶¶ 0057[Wingdings font/0xE0]0058);
a structured query 1406 is received from a Virtual Chain Interface 1405 (PADMANABHAN, ¶ 0310);
the received structured query is converted into native blockchain transaction 1445 and transacted onto the blockchain 1440 in the blockchain system as shown in FIG. 14 (PADMANABHAN, ¶ 0311); 

the native blockchain transaction 1445 is transacted onto the blockchain 1440 of the blockchain system to generate a transaction result 1446 (PADMANABHAN, FIG. 14 & ¶ 0311); and 
the transaction result 1446 is returned to the Virtual Chain Interface 1405 (PADMANABHAN, FIG. 14 & ¶ 0311).



Regarding claims 3 & 22, PADMANABHAN further teaches the step of integrating the smart contract with the database on the distributed ledger (PADMANABHAN, FIG. 14 & ¶ 0310) whereby the smart contract executes data definition language (DDL) operations of the distributed ledger (PADMANABHAN, ¶¶ 0310 & 0315[Wingdings font/0xE0]0316) except for DDL database operations and schema changes, e.g., this feature is implied in PADMANABHAN, for example, operations such as ALTER TABLE & DROP TABLE are not executed by the Virtual Chain Interface 1405.

Regarding claims 4 & 23, PADMANABHAN further teaches the step of implementing database related operations of the database on the distributed ledger in chaincode, the chaincode defining at least one asset of the smart contract (PADMANABHAN, ¶ 0315) and at least one transaction instruction for modifying the at least one asset (PADMANABHAN, ¶ 0316).

Regarding claims 5 & 24, PADMANABHAN further teaches that integrating the smart contract with the database on the distributed ledger comprises the smart contract calling the chaincode (PADMANABHAN, ¶¶ 0315[Wingdings font/0xE0]0316).

Regarding claims 6 & 25, PADMANABHAN further teaches that the smart contract initiating data manipulation language (DML) read operations from the chaincode (PADMANABHAN, ¶ 0360).

Regarding claims 7 & 26, PADMANABHAN further teaches that the relational database management query from the smart contract comprises a structured query language (SQL) query executed by the smart contract (PADMANABHAN, ¶¶ 0308 & 0310).

Regarding claims 8 & 27, PADMANABHAN further teaches the step of parsing the SQL query into an SQL operation comprising one of an SQL data manipulation language (SQL DML) write operation (PADMANABHAN, ¶¶ 0308[Wingdings font/0xE0]0315), an SQL DML read operation, or an SQL data definition language (SQL DDL) operation, and creating a JavaScript Object Notation (JSON) representation of the SQL operation and any relational data included in the SQL operation.

Regarding claims 11 & 30, PADMANABHAN further teaches the step of confirming that the smart contract has authority to perform the SQL operation (PADMANABHAN, ¶ 0239).

Claims 15 & 16 recite features of an optional feature of claim 8 (i.e., an SQL DML read operation). Therefore, whether PADMANABHAN discloses these features, PADMANABHAN still reads on the claimed invention.

Regarding claims 17 & 36, PADMANABHAN further teaches that the smart contract executes at least a subset of SQL queries of relational database management queries of the database on the distributed ledger (PADMANABHAN, ¶¶ 0310[Wingdings font/0xE0]0311).

Regarding claims 18 & 37, PADMANABHAN further teaches that the smart contract performing at least one operation including executing data manipulation language (DML) queries (PADMANABHAN, ¶¶ 0310[Wingdings font/0xE0]0311), creating the database on the distributed ledger, updating access rights to the database on the distributed ledger, or executing data definition language (DDL) queries.

Claims 19 & 38 recite features of an optional feature of claims 18 & 37 (i.e., creating the database on the distributed ledger). Therefore, whether PADMANABHAN discloses these features, PADMANABHAN still reads on the claimed invention.

Regarding claims 19 & 38, PADMANABHAN further discloses that creating the database on the distributed ledger comprises the smart contract executing a configuration transaction that creates data segregation of the distributed ledger and defines which peer computers will maintain a copy of the database and executing a regular transaction that writes metadata about the database (PADMANABHAN, ¶¶ 0065, 0122, 0126), further comprising creating, using the at least one processor, code defining transaction data on the distributed ledger and transaction instructions for modifying the transaction data (PADMANABHAN, ¶¶ 0315[Wingdings font/0xE0]0316).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over PADMANABHAN et al. [US 2019/0238525 A1], hereinafter referred to as PADMANABHAN, in view of GOVINDERAJAN et al. [US 2019/0179939 A1], hereinafter referred to as GOVINDERAJAN.

Regarding claims 9 & 28, PADMANABHAN does not explicitly teach the step of determining whether a distributed ledger transaction resulting from execution of the SQL operation has progressed toward acceptance into the distributed ledger to a platform-relevant extent.
GOVINDERAJAN teaches the step of determining whether a transaction resulting from execution of the SQL operation has progressed toward acceptance into the distributed ledger to a platform-relevant extent (GOVINDERAJAN, FIG. 3B & ¶ 0050).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in GOVINDERAJAN into PADMANABHAN in order to manage database’s transactions.
 
Claims 10 & 29 are rejected under 35 U.S.C. 103 as being unpatentable over PADMANABHAN et al. [US 2019/0238525 A1], hereinafter referred to as PADMANABHAN, in view of GOVINDERAJAN et al. [US 2019/0179939 A1], hereinafter referred to as GOVINDERAJAN, and further in view of PARK et al. [US 2016/0371319 A1], hereinafter referred to as PARK.

Regarding claims 10 & 29, PADMANABHAN & GOVINDERAJAN do not explicitly teach the step of adding an operation broadcast status (OPSTAT) instruction at the end of a DML Write operation to fetch a more definitive status of a corresponding transaction.
PARK teaches the step of adding an operation broadcast status (OPSTAT) instruction at the end of a DML Write operation to fetch a more definitive status of a corresponding transaction (PARK, ¶ 0054).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in PARK into PADMANABHAN in order to manage database’s transactions.

Claims 12-13, 15-16, 31-32 & 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over PADMANABHAN et al. [US 2019/0238525 A1], hereinafter referred to as PADMANABHAN, in view of SHADMON et al. [US 2019/0158594 A1], hereinafter referred to as SHADMON.

Regarding claims 12 & 31, PADMANABHAN does not explicitly teach the step of creating an SQL operation that may be processed and stored by the distributed ledger platform as a JSON representation of the SQL operation and its result.
SHADMON teaches the step of creating a query operation that may be processed and stored by the distributed ledger platform as a JSON representation of the query operation and its result (SHADMON, ¶ 0018).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in SHADMOIN into PADMANABHAN in order to manage database’s transactions.

Regarding claims 13 & 32, PADMANABHAN further discloses that the SQL operation is an SQL DML write operation, further comprising retrieving, using the at least one processor, data from the distributed ledger to execute the SQL DML write operation, executing, using the at least one processor, the SQL DML write operation including the retrieved data (PADMANABHAN, ¶ 0315).
PADMANABHAN does not explicitly teach the steps of preparing, using the at least one processor, JSON representations of any new or updated records in the transaction result, and committing, using the at least one processor, the SQL DML write operation and any updated records to the distributed ledger in a form that may be processed by the database on the distributed ledger for inclusion on the distributed ledger.
SHADMON teaches the step of preparing, using the at least one processor, JSON representations of any new or updated records in the transaction result (SHADMON, ¶ 0018);
committing, using the at least one processor, the SQL DML write operation and any updated records to the distributed ledger in a form that may be processed by the database on the distributed ledger for inclusion on the distributed ledger (SHADMON, ¶¶ 0045, 0047[Wingdings font/0xE0]0049).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in SHADMOIN into PADMANABHAN in order to manage database’s transactions.

Regarding claims 15 & 34, PADMANABHAN further teaches that the SQL operation is an SQL DML read operation, further comprising retrieving, using the at least one processor, data from the distributed ledger to execute the SQL DML read operation, executing, using the at least one processor, the SQL DML read operation including the retrieved data (PADMANABHAN, ¶ 0315). 
PADMANABHAN does not explicitly teach the step of preparing, using the at least one processor, a JSON representation of the transaction result, and logging, using the at least one processor, the JSON representation of the transaction result to the distributed ledger in a form that may be processed by the database on the distributed ledger for inclusion on the distributed ledger.
SHADMON teaches the step of preparing, using the at least one processor, a JSON representation of the transaction result (SHADMON, ¶ 0018);
logging, using the at least one processor, the JSON representation of the transaction result to the distributed ledger in a form that may be processed by the database on the distributed ledger for inclusion on the distributed ledger (SHADMON, ¶¶ 0018, 0045, 0047[Wingdings font/0xE0]0049).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in SHADMOIN into PADMANABHAN in order to manage database’s transactions.

Regarding claims 16 & 35, SHADMON further discloses the step of returning, using the at least one processor, the JSON representation of the transaction result to the smart contract (SHADMON, ¶ 0018).

Claims 14 & 33 are rejected under 35 U.S.C. 103 as being unpatentable over PADMANABHAN et al. [US 2019/0238525 A1], hereinafter referred to as PADMANABHAN, in view of SHADMON et al. [US 2019/0158594 A1], hereinafter referred to as SHADMON, and further in view of GOVINDERAJAN et al. [US 2019/0179939 A1], hereinafter referred to as GOVINDERAJAN.

Regarding claims 14 & 33, PADMANABHAN & SHADMON do not explicitly teach the step of monitoring, using the at least one processor, the distributed ledger for progress of the SQL DML write operation toward acceptance into the distributed ledger and informing, using the at least one processor, the smart contract whether the SQL DML write operation made such progress to a platform-relevant extent.
GOVINDERAJAN teaches the step of monitoring the distributed ledger for progress of the SQL DML write operation toward acceptance into the distributed ledger and informing an entity invoking the SQL query whether the SQL DML write operation made such progress to a platform-relevant extent (GOVINDERAJAN, FIG. 3B & ¶ 0050).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in GOVINDERAJAN into PADMANABHAN & SHADMON in order to manage database’s transactions.

Allowable Subject Matter
Claims 2, 21 & 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159     
July 18, 2022